 

NONE  OF  THE  SECURITIES  TO  WHICH  THIS  PRIVATE  PLACEMENT SUBSCRIPTION
AGREEMENT   (THE   "SUBSCRIPTION   AGREEMENT")   RELATES   HAVE    BEEN 
  REGISTERED UNDER THE  UNITED  STATES  SECURITIES  ACT  OF  1933,  AS  AMENDED 
(THE  "1933  ACT"),  OR ANY U.S.  STATE  SECURITIES  LAWS,  AND,  UNLESS  SO 
REGISTERED,  NONE  MAY  BE  OFFERED OR  SOLD  IN  THE  UNITED  STATES  OR  TO 
U.S.  PERSONS (AS  DEFINED HEREIN)  EXCEPT PURSUANT  TO  AN  EXEMPTION  FROM, 
OR  IN  A  TRANSACTION NOT  SUBJECT  TO,  THE REGISTRATION  REQUIREMENTS  OF
THE  1933 ACT AND  IN  EACH  CASE  ONLY  IN  ACCORDANCE WITH  APPLICABLE  STATE 
SECURITIES  LAWS. 

 

 

SUBSCRIPTION  AGREEMENT 

(Offshore  Subscribers) 

 

 

TO:        Norstra  Energy  Inc.  (the  “Company”) 

 

 

 

Purchase  of  Convertible  Note 

 

1.                          Subscription  and  Use  of  Proceeds 

 

1.1                        On the  basis  of  the  representations  and 
warranties  and  subject  to  the  terms  and  conditions  set  forth herein, 
Jackson  Bennett,  LLC,  (the  “Subscriber”)  hereby  irrevocably subscribes 
for  and  agrees  to  purchase  one convertible note  (the  “Note”) from  the 
Company for  an  aggregate  purchase  price  of  $100,000  (the  “Subscription
Proceeds”), substantially  in  the  form  attached  to  this  Subscription 
Agreement  as  Exhibit  “A”  (the  subscription  and agreement  to  purchase 
being  the  “Subscription”). 

 

1.2                          On the  basis  of  the  representations  and 
warranties  and  subject  to  the  terms  and  conditions  set  forth herein, 
the  Company  hereby  irrevocably  agrees  to  sell  the  Note  to  the 
Subscriber. 

 

1.3                        Subject   to   the   terms   hereof,   the
  Subscription   will   be   effective   upon   its   acceptance   by   the 

Company. 

 

1.4                          Unless  otherwise  provided,  all  dollar  amounts 
referred  to  in  this  Subscription  Agreement  are  in lawful  money  of  the 
United  States  of  America. 

 

2.                          Payment 

 

2.1                        the  Subscription  Proceeds  pertaining  to  the 
purchase  of  the  Note  shall  be  paid  on  or  before  the 

Closing  Date  (as  defined  in  Section  4.1,  below)  by cheque  or  wire 
transfer  to  the  Company. 

 

3.                          Documents  Required  from  Subscriber 

 

3.1                        The  Subscriber  must: 

 

(a)           complete,  sign  and  return  to  the  Company  an  executed 
copy  of  this  Subscription 

Agreement  prior  to  the  Closing  Date;  and, 

 

(b)          complete,  sign  and  return  to  the  Company  an executed  copy 
of  the  Investor  Questionnaire attached  as Annex  B;  and 

 

(c)          complete,   sign   and   return   to   the   Company  as   soon
  as   possible,   on   request   by   the Company,  any  documents, 
questionnaires,  notices  and  undertakings  as  may  be  required by 
regulatory  authorities  and  applicable  law 

 

--------------------------------------------------------------------------------

 

 

 

(collectively  the  “Transaction  Documents.”) 

 

4.                          Closing 

 

4.1                        There  shall  be  no  formal  closing  ceremony 
with  respect  to  the  transactions  contemplated  by  this Agreement. 
Instead,  the  parties  shall  execute  and  exchange  the  Transaction
Documents by  facsimile  and  email  and the  closing  of  the  transactions 
contemplated  by  this  Agreement  shall  be  deemed  to  have  occurred  (the "
Closing")  on the  date  (the  "Closing  Date")  that  the  Company receives 
the  Subscription Proceeds  in  full.  There  may  be  multiple Closings 

 

5.

 

Acknowledgements  of  Subscriber 

 

5.1 

 

 

The  Subscriber  acknowledges  and  agrees  that: 

 

 

(a) 

 

Neither the Note nor the shares of common stock (“Shares”) that may be issued
upon a conversion of  the  Note  (the  Note  and  the  Shares  may  be 
hereinafter  referred  to  collectively  as  the “Securities”) have  been  or 
will  be  registered  under  the  1933  Act,  or  under  any  state  securities 
or “blue  sky”  laws  of  any  state  of  the  United  States,  and,  unless 
so  registered, none  of  them  may  be offered  or  sold  in  the  United 
States  or,  directly  or  indirectly,  to  a  U.S.  Person,  as  that  term  is
defined  in  Regulation  S  under  the  1933  Act  (“Regulation S”),  except 
in  accordance  with  the provisions  of  Regulation S, pursuant  to  an 
effective  registration statement  under  the  1933  Act,  or pursuant  to  an 
exemption  from,  or  in  a  transaction  not  subject  to,  the  registration 
requirements of the  1933  Act  and  in  each  case in accordance  with 
applicable  state  securities  laws; 

 

 

(b) 

 

the  Company  has  not  undertaken to,  and  will  have  no  obligation  to, 
register  the  Securities,  or  any of  them,  under  the  1933  Act; 

 

 

(c) 

 

it has  received  and  carefully  read  this  Subscription  Agreement; 

 

 

(d) 

 

the  decision  to  execute  this  Subscription Agreement  and  acquire  the 
Note  hereunder  has  not  been based  upon  any  oral  or  written
representation as to  fact  or  otherwise  made  by  or  on  behalf  of  the
Company,  and  such  decision  is  based  entirely  upon  a  review  of 
information  (the  adequacy  of which  is  hereby  acknowledged)  about  the 
Company  that  is  available  to  any  member  of  the  public on  the  EDGAR 
database  maintained  by  the  U.S.  Securities  and  Exchange  Commission (the
“SEC”)  at  www.sec.gov; 

 

 

(e) 

 

there  are  risks  associated  with  an  investment  in  the  Company 
including,  by  way  of  example  and not  in  limitation, the  specific  risks 
identified  in  the  Company’s most  recent  periodic  reports  filed with  the 
SEC  and  available  for  viewing  at  the  SEC’s  website  at  www.SEC.gov; 

 

 

(f) 

 

it and  its  advisor(s)  have  had  a  reasonable  opportunity  to  ask 
questions  of  and  receive  answers from  the  Company  in  connection  with 
the  sale  of  the  Note  hereunder,  and  to  obtain  additional information, 
to  the  extent  possessed  or  obtainable by  the  Company  without 
unreasonable  effort  or expense; 

 

 

(g) 

 

all information  which  the  Subscriber  has  provided  to  the  Company is 
correct  and  complete  as  of the  date  the  Subscription  Agreement is 
signed,  and  if  there  should  be  any  change  in  such information prior 
to  this  Subscription  Agreement  being  executed  by  the  Company,  the 
Subscriber will  immediately  provide  the  Company  with  such  information; 

 

 

(h) 

 

the  Company  is  entitled  to  rely  on  the  representations and  warranties 
of  the  Subscriber  contained in this  Subscription  Agreement  and  the 
Subscriber  will  hold  the  Company  harmless  from  any  loss or  damage  it 
may  suffer  as  a  result  of  the  Subscriber’s failure  to  correctly
complete  this Subscription  Agreement; 

 

--------------------------------------------------------------------------------

 

 

 

 

(i)           the  Subscriber  has  been advised to consult  the  Subscriber’s 
own  legal,  tax  and  other  advisors with respect  to  the  merits  and 
risks  of  an  investment  in  the  Securities  and  with  respect  to 
applicable resale  restrictions,  and  it  is  solely  responsible  (and the 
Company  is  not  in  any  way  responsible)  for compliance  with: 

 

(i)            any  applicable  laws  of  the  jurisdiction  in  which  the 
Subscriber  is  resident  in  connection with  the  distribution  of  the 
Securities  hereunder,  and 

 

(ii)           applicable  resale  restrictions; 

 

(j)           none  of  the  Securities  are  listed  on  any  stock  exchange 
or  automated  dealer  quotation  system and no  representation  has  been 
made  to  the  Subscriber  that  any  of  the  Securities  will  become  listed 
on any  stock  exchange  or  automated  dealer  quotation  system,  except 
that  currently  certain  market makers  make  market  in  the  Shares  of  the 
Company on  the  OTC  Bulletin  Board  operated  by  the Financial  Industry 
Regulatory  Authority  (“FINRA”); 

 

(k)          none  of  the  Securities  may  be  offered  or  sold  by  the 
Subscriber  to  a  U.S.  Person  (as  defined  in Section  6.2,  below, or  for 
the  account  or  benefit  of  a  U.S.  Person  (other  than  a  distributor) 
prior  to the  end  of  the  Distribution  Compliance  Period  (as  defined 
herein); 

 

(l)           the  Subscriber  is  not  acquiring  the  Note  as  a  result 
of,  and  will  not  itself  engage  in,  any  “directed selling  efforts”  (as
that term is defined  in  Regulation  S  under  the  1933  Act)  in  the 
United  States  in respect  of  the  Securities  which  would  include  any 
activities  undertaken for  the  purpose  of,  or  that could  reasonably  be 
expected  to  have  the  effect  of,  conditioning  the  market  in  the 
United  States for  the  resale  of  any  of  the  Securities;  provided, 
however,  that  the  Subscriber  may  sell  or  otherwise dispose  of  the 
Securities  pursuant  to  registration thereof  under  the  1933  Act  and  any 
applicable state  securities  laws  or  under  an  exemption  from  such 
registration  requirements; 

 

(m)         the  Company  will  refuse  to  register  any  transfer of  the 
Securities  not  made  in  accordance  with  the provisions  of  Regulation  S, 
pursuant  to  an  effective  registration statement  under  the  1933  Act  or
pursuant  to  an  available  exemption  from  the  registration  requirements 
of  the  1933  Act  and  in  each case  in  accordance  with  applicable  state 
securities  laws; 

 

(n)          neither  the  SEC  nor  any  other  securities  commission  or 
similar  regulatory  authority  has  reviewed or  passed  on  the  merits  of 
the  Securities; 

 

(o)           no  documents  in  connection  with  the  sale  of  the  Note 
hereunder  have  been  reviewed  by  the  SEC 

or  any  state  securities  administrators; 

 

(p)           there  is  no  government  or  other  insurance  covering  any 
of  the  Securities; 

 

(q)          the  issuance  and  sale  of  the  Securities  to  the  Subscriber 
will  not  be  completed  if  it  would  be unlawful or  if,  in  the 
discretion  of  the  Company  acting  reasonably,  it  is  not  in  the  best 
interests of the  Company; 

 

(r)            the  Subscriber  is  purchasing the  Securities  pursuant  to 
an  exemption  from  the  registration  and  the prospectus  requirements  of 
applicable  securities  legislation  on  the  basis  that the  Subscriber  is 
not  a resident  of  either  the  United  States  or  Canada  and,  as  a
consequence: 

(i)            is restricted  from  using  most  of  the  civil  remedies 
available  under  securities  legislation, (ii)            may  not  receive 
information  that  would  otherwise  be  required  to  be  provided  under 

securities  legislation,  and 

 

--------------------------------------------------------------------------------

 
 

 

 

 

 

(iii) the  Company  is  relieved  from  certain  obligations  that  would 
otherwise  apply  under securities  legislation;  and 

 

(s) 

 

the  statutory  and  regulatory basis  for  the  exemption  from  U.S. 
registration  requirements  claimed for  the  offer  of  the  Note,  although 
in  technical  compliance  with  Regulation S, would  not  be available  if the 
offering  is  part  of  a  plan  or  scheme  to  evade  the  registration 
provisions  of  the  1933 

Act  or  any  applicable  state  securities  laws;  . 

 

6.

 

 

Representations,  Warranties  and  Covenants  of  the  Subscriber 

 

6.1 

 

 

The  Subscriber  hereby  represents  and warrants  to and covenants  with  the
Company  (which 

representations,  warranties  and  covenants  shall  survive  the  Closing), 
and  acknowledges  that  the  Company  is  relying 

thereon,  that: 

 

(a)           the  Subscriber  is  not  a U.S.  Person  as  that  term  is 
defined  in  Regulation  S; 

 

(b)           the  Subscriber  is  not  acquiring  the  Note  for  the  account 
or  benefit  of,  directly  or  indirectly,  any 

U.S.  Person  as  that  term  is  defined  in  Regulation  S; 

 

(c)          the  Subscriber  is  resident  in  the  jurisdiction set  out 
under  the  heading  “Name  and  Address  of Subscriber”  on  the  signature 
page  of  this  Subscription  Agreement  and  the  sale  of  the  Securities  to
the  Subscriber  as  contemplated in this  Subscription  Agreement  complies 
with  or  is  exempt  from the  applicable  securities  legislation  of  the 
jurisdiction  of  residence  of  the  Subscriber; 

 

(d)          the  Subscriber  has  the  legal  capacity  and  competence  to 
enter  into  and  execute  this  Subscription Agreement and  to  take  all 
actions  required  pursuant  hereto  and,  if  the  Subscriber  is  a 
corporation, it is  duly  incorporated  and  validly  subsisting  under  the 
laws of  its  jurisdiction  of  incorporation  and all necessary  approvals  by 
its  directors,  shareholders and  others  have  been  obtained  to  authorize
execution  and  performance  of  this  Subscription  Agreement  on  behalf  of 
the  Subscriber; 

 

(e)          if  the  Subscriber  is  a  corporation or  other  entity,  the 
entering  into  of  this  Subscription  Agreement and  the  transactions
contemplated  hereby  do  not  and  will  not  result  in  the  violation  of 
any  of  the terms  and  provisions  of  any  law  applicable  to,  or  the 
constating  documents  of,  the  Subscriber  or  of any  agreement,  written 
or  oral,  to  which  the  Subscriber  may  be  a  party  or  by  which  the 
Subscriber is or  may  be  bound; 

 

(f)           the  Subscriber  has  duly  executed  and  delivered  this 
Subscription  Agreement  and  upon  acceptance thereof  by  the  Company it
will  constitutes  a  valid  and  binding  agreement  of  the  Subscriber
enforceable  against  the  Subscriber  in  accordance  with  its  terms; 

 

(g)          the  Subscriber  is  acquiring  the  Securities  as  principal 
for  its  own  account  for  investment  purposes only  and  not  for  the 
account  of  any  other  person  and  not  for  distribution, assignment or 
resale  to others, and  no  other  person  has  a  direct or  indirect 
beneficial  interest  in  such  Securities, and  it  has not  subdivided  its 
interest  in  the  Securities  with  any  other  person; 

 

(h)          the   Subscriber  is  outside   the   United   States   when
  receiving  and   executing  this   Subscription Agreement  and  is  acquiring 
the  Note  as  principal for  the  Subscriber’s  own  account  for  investment
purposes  only,  and  not  with  a  view  to,  or  for,  resale,  distribution 
or  fractionalisation thereof,  in whole  or  in  part,  and  no  other  person 
has  a direct  or  indirect  beneficial  interest  in  the  Securities; 

 

(i)           the  Subscriber  is  aware  that  an  investment  in  the 
Company  is  speculative  and  involves  certain risks,  including  the 
possible  loss  of  the  entire  investment  and  it  has  carefully  read  and 
considered the  matters  set  forth  under  the  heading  “Risk  Factors” 
appearing  in  the  Company’s  Forms  10-K, 

10-Q,  8-K  and  any  other filings  filed with  the  SEC; 

 

--------------------------------------------------------------------------------

 

 

 

(j)           the  Subscriber  has  made  an  independent  examination  and 
investigation  of  an  investment  in  the Securities  and  the  Company  and 
has  depended  on  the  advice  of  its legal  and  financial  advisors  and
agrees  that  the  Company will  not  be  responsible in any  way  whatsoever 
for  the  Subscriber’s decision  to  invest  in  the  Securities  and  the 
Company; 

 

(k)          the  Subscriber  (i)  has  adequate  net  worth  and  means  of 
providing  for  its  current  financial  needs and  possible  personal 
contingencies,  (ii)  has  no  need  for  liquidity  in  this  investment,  and 
(iii)  is able  to  bear  the  economic  risks  of  an  investment  in  the 
Securities  for  an  indefinite  period  of  time; 

 

(l)           the  Subscriber  understands  and  agrees  that  the  Company 
and  others  will  rely  upon  the  truth  and accuracy  of  the 
acknowledgements,  representations  and  agreements  contained  in  this 
Subscription Agreement  and  agrees  that  if  any  of  such  acknowledgements, 
representations and  agreements  are no  longer  accurate  or  have  been 
breached,  the  Subscriber  shall  promptly  notify  the  Company; 

 

(m)          the  Subscriber  has  the  legal  capacity  and  competence  to 
enter  into  and  execute  this  Subscription 

Agreement  and  to  take  all  actions  required  pursuant  hereto; 

 

(n)          the  Subscriber  has  duly  executed  and  delivered  this 
Subscription  Agreement  and  it  constitutes  a valid  and  binding agreement 
of  the  Subscriber enforceable against  the  Subscriber in  accordance with 
its  terms; 

 

(o)          the  Subscriber  is  not  an  underwriter  of,  or  dealer  in, 
the  Company’s  Shares,  nor  is  the  Subscriber participating, pursuant  to 
a  contractual  agreement  or  otherwise,  in  the  distribution of  any  of 
the Shares; 

 

(p)          the  Subscriber  is  not  an  underwriter  of,  or  dealer  in, 
the  Company’s  Shares,  nor  is  the  Subscriber participating, pursuant  to 
a  contractual  agreement  or  otherwise,  in  the  distribution of  any  of 
the Securities; 

 

(q)          the  Subscriber  understands  and  agrees  that  offers  and 
sales  of  any  of  the  Securities  prior  to  the expiration of  restricted 
period  after  the  date  of  original  issuance  of  the  Securities (the  six 
month period  hereinafter  referred  to  as  the  “Distribution Compliance 
Period”)  shall  only  be  made  in compliance  with  the  safe  harbor 
provisions set  forth  in  Regulation  S,  pursuant  to  the  registration
provisions  of  the  1933  Act  or  an  exemption therefrom,  and  that  all 
offers  and  sales  after  the Distribution  Compliance  Period  shall  be 
made  only  in  compliance  with  the  registration  provisions of  the  1933 
Act  or  an  exemption therefrom  and  in  each  case  only  in  accordance 
with  applicable state  securities  laws; 

 

(r)            the  Subscriber  agrees  not  to  engage  in  any  hedging 
transactions  involving  any  of  the  Securities unless  such  transactions
are  in  compliance  with  the  provisions  of  the  1933  Act  and  in  each 
case only  in  accordance  with  applicable  state  securities  laws; 

 

(s)           the  Subscriber  (i)  is  able  to  fend  for  itself  in  the 
Subscription;  (ii)  has  such  knowledge  and experience  in  financial  and 
business  matters  as  to  be  capable  of  evaluating the  merits  and  risks 
of its investment  in  the  Securities  and  the  Company;  and  (iii)  has 
the  ability  to  bear  the  economic risks  of  its  prospective  investment 
and  can  afford  the  complete  loss  of  such  investment; 

 

(t)           the  Subscriber  will  indemnify  the  Company  against,  and 
will  hold  the  Company  and,  where applicable,   its   respective
  directors,   officers,   employees,   agents,   advisors   and   shareholders
harmless  from,  any  and  all  loss,  liability,  claim,  damage  and  expense 
whatsoever  (including, but not   limited   to,   any   and   all   fees,
  costs   and   expenses   whatsoever   reasonably   incurred   in
investigating,  preparing  or  defending  against  any  claim,  lawsuit, 
administrative proceeding  or investigation  whether  commenced  or 
threatened)  arising  out  of  or  based  upon  any  representation or 
warranty  of  the  Subscriber  contained  herein  or  in  any  document 
furnished  by  the  Subscriber  to the  Company  in  connection  herewith 
being  untrue  in  any  material respect  or  any  breach  or  failure 

 

--------------------------------------------------------------------------------

 

 

 

by  the  Subscriber  to  comply  with  any  covenant  or  agreement  made  by 
the  Subscriber  to  the 

Company  in  connection  therewith; 

 

(u)          the  Subscriber  is  not  aware  of  any  advertisement  of  any 
of  the  Securities  and  is  not  acquiring  the Securities  as  a  result  of 
any  form  of  general  solicitation or  general  advertising including
advertisements,  articles,  notices  or  other  communications  published  in 
any  newspaper,  magazine or  similar  media  or  broadcast  over  radio  or 
television, or  any  seminar  or  meeting  whose  attendees have  been  invited 
by  general  solicitation  or  general  advertising;  and 

 

(v)           no  person  has  made  to  the  Subscriber  any  written  or 
oral  representations: (i)      that  any  person  will  resell  or  repurchase 
any  of  the  Securities, 

(ii)           that  any  person  will  refund  the  purchase  price  of  any 
of  the  Securities, (iii)         as to  the  future  price  or  value  of 
any  of  the  Securities,  or 

(iv)         that  any  of  the  Securities  will  be  listed  and  posted  for 
trading  on  any  stock  exchange  or automated  dealer  quotation  system or 
that  application has  been  made  to  list  and  post  any of  the  Securities 
of  the  Company on  any  stock  exchange  or  automated  dealer  quotation
system,  except  that  currently  the  Company’s common  shares  are  quoted 
on  the  over  -the- counter  market  operated  by  the  Over-The-Counter 
Bulletin  Board  operated  by  FINRA. 

 

6.2                        In  this  Subscription  Agreement,  the  term “U.S. 
Person”  shall  have  the  meaning  ascribed  thereto in

Regulation  S. 

 

7.                          Acknowledgement  and  Waiver 

 

7.1                        The  Subscriber  has  acknowledged  that  the 
decision  to  purchase the  Securities  was  solely  made  on the   basis   of
  information  available   to   the   Subscriber   on   the   EDGAR   database
  maintained   by   the   SEC   at www.sec.gov.   The  Subscriber hereby 
waives,  to  the  fullest  extent  permitted  by  law,  any  rights  of 
withdrawal, rescission  or  compensation  for  damages  to  which  the 
Subscriber  might  be  entitled  in  connection  with  the  distribution of 
the  Securities. 

 

8.                          Legending  of  Subject  Securities 

 

8.1                        The  Subscriber  hereby  acknowledges  that  that 
upon  the  issuance  thereof,  and  until  such  time  as  the same  is  no 
longer  required  under  the  applicable  securities  laws  and  regulations, 
the  certificates  representing any  of the  Securities  will  bear  a legend 
in  substantially  the  following  form: 

 

NONE OF  THE  SECURITIES TO  WHICH  THIS  PRIVATE  PLACEMENT  SUBSCRIPTION
AGREEMENT  (THE  "SUBSCRIPTION AGREEMENT")  RELATES  HAVE  BEEN  REGISTERED
UNDER  THE  UNITED  STATES  SECURITIES  ACT  OF  1933,  AS  AMENDED (THE  "1933 
ACT"),  OR ANY   U.S.   STATE   SECURITIES   LAWS,   AND,   UNLESS   SO
  REGISTERED,   NONE   MAY   BE OFFERED OR  SOLD  IN  THE  UNITED  STATES  OR 
TO  U.S.  PERSONS (AS  DEFINED HEREIN) EXCEPT  PURSUANT  TO  AN  EXEMPTION 
FROM,  OR  IN  A  TRANSACTION NOT SUBJECT  TO, THE  REGISTRATION  REQUIREMENTS
OF THE  1933  ACT  AND  IN  EACH  CASE  ONLY  IN ACCORDANCE  WITH  APPLICABLE 
STATE  SECURITIES  LAWS. 

 

The  Subscriber  hereby  acknowledges and  agrees  to  the  Company  making  a 
notation  on  its  records  or  giving instructions  to  the  registrar  and 
transfer  agent  of  the  Company in  order  to  implement  the  restrictions 
on transfer  set  forth  and  described  in  this  Subscription  Agreement. 

 

--------------------------------------------------------------------------------

 

 

 

9.                          Costs 

 

9.1                        The  Subscriber  acknowledges  and  agrees  that 
all  costs  and  expenses  incurred  by  the  Subscriber (including  any  fees 
and  disbursements  of  any  special  counsel  retained  by  the  Subscriber) 
relating to the  purchase of the  Note  or  to  the  conversion  of  the  Note 
or  the  Conversion  Shares  shall  be  borne  by  the  Subscriber. 

 

10.                        Governing  Law 

 

10.1                      This  Subscription  Agreement  is  governed  by  the 
laws  of  the  State  of  Nevada  and  the  federal  laws applicable  thereto. 
The  Subscriber,  in  its  personal  or  corporate  capacity and,  if 
applicable,  on  behalf  of  each beneficial  purchaser  for  whom  it  is 
acting,  irrevocably  attorns  to  the  jurisdiction  of  the  courts  of  the 
State  of  Nevada. 

 

11.                        Survival 

 

11.1                      This  Subscription  Agreement,  including  without 
limitation  the  representations,  warranties  and covenants  contained 
herein,  shall  survive  and  continue  in  full  force  and  effect  and  be 
binding  upon  the  parties  hereto notwithstanding  the  completion  of  the 
purchase  of  the  Note  by  the  Subscriber  pursuant  hereto. 

 

12.                        Assignment 

 

12.1                      This  Subscription  Agreement  is  assignable. 

 

13.                        Severability 

 

13.1                      The  invalidity  or  unenforceability  of  any 
particular  provision  of  this  Subscription  Agreement  shall not  affect  or 
limit  the  validity  or  enforceability  of  the  remaining  provisions  of 
this  Subscription  Agreement. 

 

14.                        Entire  Agreement 

 

14.1                      Except  as  expressly  provided  in  this 
Subscription  Agreement  and  in  the  agreements,  instruments and   other
  documents  contemplated  or   provided   for   herein,   this   Subscription
  Agreement   contains   the   entire agreement  between  the  parties  with 
respect  to  the  sale  of  the  Securities  and  there  are  no  other  terms, 
conditions, representations or  warranties,  whether  expressed,  implied, 
oral  or  written,  by  statute  or  common  law,  by  the Company  or  by 
anyone  else.  This  subscription  may  only  be  amended  by  instrument  in 
writing signed  by  the  parties hereto. 

 

15.                        Notices 

 

15.1                      All  notices  and  other  communications  hereunder 
shall  be  in  writing  and  shall  be  deemed  to  have been  duly  given  if
mailed  or  transmitted  by  any  standard  form  of  telecommunication. 
Notices  to  the  Subscriber  shall be  directed  to  the  address  on  the 
signature  page  of  this  Subscription  Agreement  and  notices  to  the 
Company  shall  be directed  to  it  at  Norstra  Energy  Inc.,  414  Manor 
Road,  Laredo,  Texas. 

 

16.                        Counterparts  and  Electronic  Means 

 

16.1                      This  Subscription  Agreement  may  be  executed  in 
any  number  of  counterparts,  each  of  which, when   so   executed   and
  delivered,  shall   constitute  an   original   and   all   of   which
  together   shall   constitute  one instrument.   Delivery  of  an  executed 
copy  of  this  Subscription  Agreement  by  electronic  facsimile 
transmission  or other  means  of  electronic  communication  capable  of 
producing  a  printed  copy  will  be  deemed  to  be  execution  and delivery 
of  this  Subscription  Agreement  as  of  the  date hereinafter  set  forth. 

 

--------------------------------------------------------------------------------

 
 

 

 

 

 

 

17.                          Registration  Instructions 

 

17.1                        The Subscriber  hereby  directs  the  Company  to 
cause  any  Note  issued  pursuant  to  this  Subscription 

Agreement  to  be  registered  on  the  books  of  the  Company  as directed 
on  the  signature  page  of  this  Agreement. 

 

IN  WITNESS  WHEREOF  the  Subscriber  has  duly  executed  this  Subscription 
Agreement  as  of  the  date  of acceptance  by  the  Company. 

 

JACKSON  BENNETT  LLC 

 

 

 

[x13030415281400.gif](Signature  and,  if  applicable,  Office) 

 

 

 

Registration  Information  (if  different  from  above) 

 

 

 

[x13030415281401.gif](Name  of  Subscriber  –  Please  type  or  print) 

 

 

 

[x13030415281402.gif](Signature  and,  if  applicable,  Office) 

 

 

 

[x13030415281403.gif](Address of  Subscriber) 

 

 

 

[x13030415281404.gif](City,  State  or  Province,  Postal  Code  of 
Subscriber) 

 

 

 

[x13030415281405.gif](Country  of  Subscriber) 

 

 

 

[x13030415281406.gif](Fax  and/or  E-mail  Address  of  Subscriber) 

 

A C  C E P T A  N  C  E 

 

The  above-mentioned  Subscription  Agreement  in  respect  of  the  Note  is 
hereby  accepted  by  Norstra  Energy  Inc. DATED  at Laredo  , Texas,  the 
27 th  day  of  February,  2013. 

[x13030415281407.gif]NORSTRA  ENERGY  INC. 

 

 

Per:           /s/ Dallas Kerenkezov                    

Dallas Kerenkezov 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT  “A” 

 

Form  of  Convertible  Note 

 

THE  SECURITIES  REPRESENTED  HEREBY AND THE  SECURITIES  INTO  WHICH  THIS 
SECURITY IS  CONVERTIBLE  HAVE  BEEN  OFFERED  IN  AN  OFFSHORE  TRANSACTION TO 
A  PERSON  WHO IS  NOT  A  U.S.  PERSON  (AS  DEFINED  HEREIN)  PURSUANT  TO 
REGULATION S UNDER  THE UNITED  STATES  SECURITIES  ACT  OF  1933,  AS  AMENDED 
(THE  "1933  ACT"). 

 

NONE  OF  THE  SECURITIES  REPRESENTED  HEREBY  NOR  THE  SECURITIES  INTO 
WHICH  THESE SECURITIES  ARE  CONVERTIBLE  HAVE  BEEN  REGISTERED  UNDER  THE 
1933  ACT,  OR  ANY  U.S. STATE  SECURITIES  LAWS,  AND,  UNLESS  SO 
REGISTERED,  MAY  NOT  BE  OFFERED  OR  SOLD, DIRECTLY  OR  INDIRECTLY, IN  THE 
UNITED  STATES  OR  TO  A  U.S.  PERSON  EXCEPT  IN ACCORDANCE  WITH  THE 
PROVISIONS  OF  REGULATION  S  UNDER  THE  1933  ACT,  PURSUANT TO  AN 
EFFECTIVE  REGISTRATION STATEMENT  UNDER  THE  1933  ACT,  OR  PURSUANT  TO  AN
AVAILABLE  EXEMPTION  FROM,  OR  IN  A  TRANSACTION NOT  SUBJECT  TO,  THE
REGISTRATION  REQUIREMENTS  OF THE  1933 ACT AND  IN  EACH  CASE  ONLY  IN 
ACCORDANCE WITH  APPLICABLE STATE  SECURITIES  LAWS.    IN  ADDITION,  HEDGING 
TRANSACTIONS INVOLVING  THIS  SECURITY  AND  THE  SECURITIES INTO  WHICH  THIS 
SECURITY  IS CONVERTIBLE MAY  NOT  BE  CONDUCTED  UNLESS  IN  COMPLIANCE  WITH 
THE  1933  ACT. "UNITED  STATES"  AND  "U.S.  PERSON"  ARE  AS  DEFINED  BY 
REGULATION  S  UNDER  THE  1933 

ACT.

 

Dated:  February  27,  2013 

 

U.S.  $100,000 

 

CONVERTIBLE  NOTE 

 

FOR VALUE  RECEIVED,  NORSTRA ENERGY  INC.  (the  “Company”) promises  to  pay 
to    JACKSON BENNETT  LLC,  or  its  registered  assigns  (the  “Holder”), 
the  principal  sum  of  One  Hundred  Thousand  Dollars ($100,000)  in  lawful 
currency  of  the  United  States  (the  “Principal  Amount”)  on  February 27, 
2015  or  such  earlier date  as  the  Note  may  be  permitted  to  be  repaid 
as  provided  hereunder  (the  “Maturity  Date”),  with  10%  annual interest, 
to  the  Holder  on  the  earlier  of  (i)  the  Conversion  Date  (as 
hereafter  defined)  and  (ii)  the  Maturity  Date (except  that,  if any 
such  date is not  a  Business  Day,  then  such  payment  shall  be  due on 
the  next  succeeding  Business Day)  in  cash.    The  Company  may  prepay 
any  portion  of  the  Principal  Amount  without  the  prior  written consent 
of  the  Holder. 

 

This  Note  is  subject  to  the  following  additional  provisions: 

 

1.                          Other  Agreements. 

 

1.1                        This  Note  has  been  issued  pursuant  to  a 
subscription  agreement  between  the  Company  and  the Holder  dated 
February  27,  2013  (the  “Subscription  Agreement”)  pursuant  to  which  the 
Holder  purchased  this Note,  and  this  Note  is  subject  in  all  respects 
to  the  terms  of  the  Subscription  Agreement  and  incorporates the  terms
of  the  Subscription  Agreement  to  the  extent that  they  do  not  conflict 
with  the  terms  of  this  Note.   This  Note  may  be transferred  or 
assigned. 

 

2.                          Events  of  Default. 

 

2.1                        “Event  of  Default”,  wherever  used  herein, 
means  any  one  of  the  following  events  (whatever  the reason  and  whether
it shall  be  voluntary  or  involuntary  or  effected by  operation  of  law
or  pursuant  to  any  judgment, decree  or  order  of  any  court,  or  any 
order,  rule  or  regulation  of  any  administrative  or  governmental  body): 

 

--------------------------------------------------------------------------------

 

 

 

 

(a) 

any  default  in  the  payment  of  the  Principal  Amount  of  this  Note, 
free  of  any  claim of subordination,  as  and  when  the  same  shall  become 
due  and  payable  (whether  on  a  Conversion Date or  the  Maturity  Date  or 
by  acceleration  or  otherwise); 

 

(b) 

 

the  Company  shall  fail  to  observe  or  perform any  other  covenant  or 
agreement  contained  in  this Note  or  the  Subscription Agreement  which 
failure  is  not  cured,  if  possible  to  cure,  within  30 calendar  days 
after  notice  of  such  default  is  sent  by  the  Holder  to  the  Company; 
or 

 

(c) 

 

the  Company or  any  of  its  subsidiaries  (each  a  “Subsidiary”) shall 
commence,  or  there  shall  be commenced  against  the  Company  or  any 
Subsidiary  a  case  under  any  applicable  bankruptcy  or insolvency  laws 
as  now  or  hereafter  in  effect  or  any  successor  thereto,  or  the 
Company  or  any Subsidiary  commences  any  other  proceeding  under  any 
reorganization,  arrangement,  adjustment of  debt,  relief  of  debtors, 
dissolution,  insolvency or  liquidation  or  similar  law  of  any 
jurisdiction whether  now  or  hereafter  in  effect  relating  to  the 
Company  or  any  Subsidiary or  there  is commenced  against  the  Company  or 
any  Subsidiary  any  such  bankruptcy,  insolvency  or  other proceeding 
which  remains  undismissed  for  a  period  of  60  days;  or  the  Company 
or  any  Subsidiary is adjudicated  insolvent or  bankrupt;  or  any  order  of 
relief  or  other  order  approving any  such  case or  proceeding  is 
entered;  or  the  Company or  any  Subsidiary  suffers  any  appointment  of 
any custodian  or  the  like  for  it  or  any  substantial  part  of  its 
property  which  continues  undischarged or unstayed  for  a  period  of  60 
days;  or  the  Company  or  any  Subsidiary makes  a  general  assignment for 
the  benefit  of  creditors;  or  the  Company  shall  fail  to  pay,  or 
shall  state  that  it  is  unable  to  pay, or  shall  be  unable  to  pay, 
its  debts  generally as  they  become  due;  or  the  Company or  any
Subsidiary  shall  call  a  meeting of  its  creditors  with  a  view  to 
arranging  a  composition,  adjustment or  restructuring of  its  debts;  or 
the  Company  or  any  Subsidiary  shall  by  any  act  or  failure  to  act
expressly  indicate  its  consent  to,  approval  of  or  acquiescence in any 
of  the  foregoing;  or  any corporate  or  other  action  is  taken  by  the 
Company or  any  Subsidiary  for  the  purpose  of  effecting any  of  the 
foregoing. 

 

2.2 

 

 

If  any  Event  of  Default  occurs,  the  full  Principal  Amount,  together 
with  interest  and  other amounts 

owing  in  respect  thereof  to  the  date  of  acceleration  shall  become, 
at  the  Holder’s  election,  immediately  due  and 

payable  in  cash.   Upon  payment  of  the  full  Principal  Amount,  together 
with  interest  and  other  amounts  owing  in respect  thereof,  in 
accordance  herewith,  this  Note  shall  promptly be  surrendered  to  or  as 
directed  by  the  Company. The  Holder  need  not  provide  and  the  Company
hereby  waives  any  presentment, demand,  protest  or  other  notice  of any 
kind,  and  the  Holder  may  immediately and  without  expiration  of  any 
grace  period  enforce  any  and  all  of  its rights  and  remedies  hereunder 
and  all  other  remedies available  to  it  under  applicable law.   Such 
declaration may  be rescinded  and  annulled  by  the  Holder at any  time 
prior  to  payment  hereunder and  the  Holder  shall  have  all  rights  as a
Note  holder  until  such time,  if  any,  as  the  full  payment  under  this 
Section  shall  have  been received  by  it.   No  such rescission  or 
annulment  shall  affect  any  subsequent  Event  of  Default  or  impair  any 
right  consequent  thereon. 

 

3.                          Conversion. 

 

3.1                        At  any  time  after  the  Financing  Date  until 
this  Note  is  no  longer  outstanding,  this  Note  may  be converted  into
Conversion  Shares  at  any  time  and  from  time-to-time,  in  whole  or  in 
part,  at  the  option  of  the  Holder. The  Holder shall  effect conversions 
by  delivering  to  the  Company  the  form  of  Notice of  Conversion 
attached  hereto as Annex A (a  “Notice of  Conversion”),  specifying  therein
the  amount  of  principal to be  converted  and  the  date  on which  such 
conversion is to  be  effected  (a  “Conversion  Date”);  provided  that  the 
date  upon  which  any  such conversion  may  be  effected  may  not  be  less 
than  5  calendar  days  following the  date  of  delivery  of  the  Notice  of
Conversion.   If  no  Conversion  Date  is  specified  in  a  Notice  of 
Conversion,  the  Conversion  Date  shall  be  the  date that  is  5  calendar 
days  after  such  Notice  of  Conversion is delivered  to  the  Company.   To 
effect  conversions hereunder,  the  Holder  shall  not  be  required  to 
physically surrender  the  Note  to  the  Company unless  the  entire principal 
amount  of  this  Note  has  been  so  converted.   Conversions hereunder 
shall  have  the  effect  of  lowering  the outstanding  principal  amount  of 
this  Note  in  an  amount  equal  to  the  applicable  conversion.   The 
Holder  and  the Company  shall  maintain  records  showing  the  principal 
amount  converted  and  the  date  of  such  conversions.   The Company  shall 
deliver any  objection  to  any  Notice  of  Conversion  within  10  business 
days of  receipt of  such  notice. The  Holder,  by  acceptance  of  this 
Note,  acknowledges  and  agrees  that,  by  reason  of  the  provisions  of 
this  paragraph, 

 

--------------------------------------------------------------------------------

 

 

following  conversion  of  a  portion  of  this  Note,  the  unpaid  and 
unconverted  principal  amount  of  this  Note  may  be less than  the  amount 
stated  on  the  face hereof. 

 

3.2                        The  number  of  Conversion  Shares  issuable  upon 
a  conversion  of  any  outstanding  principal  under the  Note  shall  be 
determined  by  the  quotient  obtained  by  dividing (x)  by  (y)  where  (x) 
is  equal  to  the  amount  of outstanding  principal  to  be  converted  and 
(y)  is  the  Conversion  Price  (as  hereinafter  defined). 

 

3.3                        Not  later  than  five  Trading  Days  after  any 
Conversion  Date,  the  Company  will  deliver  to  the Holder  a  certificate 
or  certificates  representing  the  Conversion Shares  (bearing  such  legends 
as  may  be  required  by applicable  law  and  those  required  by  the 
Subscription Agreement)  representing the  number  of  Conversion  Shares being 
acquired  upon  the  conversion  of  Note. 

 

3.4                        The  conversion  price  (the  “Conversion  Price”) 
in  effect  on  any  Conversion  Date  shall  be  shall mean  $0.25  per 
share. 

 

3.5          At  any  time  after  the  Financing  Date  until  this  Note  is 
no  longer  outstanding, this  Note  may  be  converted into  Conversion Shares 
at  any  time  and  from  time-to-time,  in  whole  or  in  part,  at  the 
option  of  the  Company.   The Company  shall  effect  conversions by 
delivering  to  the  Holder  written  notice  of  conversion  specifying 
therein  the amount  of  principal  to  be  converted  and  the  date  on 
which  such  conversion  is  to  be  effected  (a  “Conversion  Date”); 

 

3.6                        The  Company  covenants  that  it  will  at  all 
times  reserve  and  keep  available  out  of  its  authorized and  unissued 
shares  of  Common  Stock  such  number  of  shares  as  is  necessary  in 
order  to  ensure  that  a  su  fficient number are  available  for  the 
purpose  of  issuance  of  Conversion  Shares  upon  conversion  of  this 
Note,  free  from pre  - emptive  rights  or  any  other  actual  contingent
purchase  rights  of  Persons  other  than  the  Holder.   The  Company
covenants  that  all  Conversion  Shares  shall,  upon  issue,  be  duly  and 
validly  authorized,  issued  and  fully  paid  and non-assessable. 

 

3.7                        Upon  a   conversion  hereunder  the   Company  shall
  not  be   required  to   issue   stock  certificates representing  fractions 
of  any  Conversion  Shares,  and  the  number of  Conversion  Shares  shall 
be  rounded  up  or  down to the  nearest  whole  number. 

 

3.8                        If the  Company,  at  any  time  while  this  Note 
is  outstanding:  (A) pays  a  stock  dividend  or  otherwise makes  a 
distribution or  distributions in shares  of  its  Common  Stock  or  any 
other  equity  or  equity  equivalent securities  payable  in  shares  of 
Common  Stock,  (B)  subdivides outstanding  shares  of  Common  Stock  into  a 
larger number of  shares, (C)  combines  (including  by  way  of  reverse 
stock  split)  outstanding  shares of  Common  Stock  into a smaller  number 
of  shares,  or  (D)  issues  by  reclassification of  shares  of  the  Common 
Stock  any  shares  of  capital stock  of  the  Company,  then  the  Conversion 
Price  shall  be  multiplied  by  a  fraction  of  which  the  numerator  shall 
be the  number  of  shares  of  Common  Stock  (excluding  treasury  shares, 
if  any)  outstanding before  such  event  and  of which  the  denominator 
shall  be  the  number  of  shares  of  Common  Stock  outstanding after  such 
event.    Any adjustment  made  pursuant  to  this  Section  shall  become 
effective  immediately after  the  record  date  for  the determination of 
stockholders  entitled  to  receive  such  dividend  or  distribution  and 
shall  become  effective immediately  after  the  effective  date  in  the 
case  of  a  subdivision,  combination  or  re-classification. 

 

4.                          Repayment 

 

4.1                        Repayment  of  this  Note,  including  all 
interest,  shall  be  due  on  the  Maturity  Date,  unless  earlier converted 
into  common  shares. 

 

5.                          Interest 

 

5.1                        Interest  on  the  Principal  Amount shall  be 
calculated  at  10%,  per  annum,  and  be  payable  on  March 

1 of  each  year  that  the  Note  remains  outstanding. 

 

--------------------------------------------------------------------------------

 

 

6.                          Notices 

 

6.1                        Any  and  all notices  or  other communications  or 
deliveries  to  be  provided  by  the  Holder  hereunder, including,  without 
limitation,  any  Notice  of  Conversion, shall  be  in  writing  and 
delivered  personally,  by  facsimile, sent  by  a  nationally  recognized 
overnight  courier  service,  addressed  to  the  Company, at the  address set 
forth  above, or  such  other  address  or  facsimile  number  as  the  Company 
may  specify for  such  purposes by  notice  to  the  Holder delivered  in 
accordance  with  this  Section.   Any  and  all  notices  or  other
communications  or  deliveries  to  be  provided by  the  Company  hereunder 
shall  be  in  writing  and  delivered  personally,  by  facsimile,  sent  by 
a  nationally  recognized overnight  courier  service  addressed to the  Holder 
at  the  facsimile telephone  number  or  address of  such  Holder appearing 
on  the  books  of  the  Company,  or  if  no  such facsimile  telephone 
number  or  address  appears,  at  the  address of  the  Holder  to  which 
this  Note  was  delivered.  Any  notice or  other communication  or 
deliveries  hereunder  shall  be deemed  given  and  effective  on  the 
earliest  of  (i)  the  date  of  transmission,  if  such  notice  or 
communication is delivered  via  facsimile at the  facsimile telephone  number 
specified  in  this  Section prior  to  5:30  p.m.  (Eastern Standard  Time), 
(ii)  the  date  after  the  date  of  transmission,  if  such  notice  or 
communication  is  delivered  via facsimile  at  the  facsimile  telephone 
number  specified  in  this  Section  later  than  5:30  p.m.  (  Eastern 
Standard  Time)  on any  date  and  earlier  than  11:59  p.m.  (Eastern
Standard  Time)  on  such  date,  (iii)  the  second  business day  following
the  date  of  mailing,  if  sent  by  nationally  recognized  overnight 
courier  service,  or  (iv)  upon  actual  receipt  by  the  party to whom 
such  notice  is  required  to  be  given. 

 

7.                          Definitions. 

 

7.1                        For  the  purposes  hereof,  in  addition  to  the 
terms  defined  elsewhere  in  this  Note:  (i)  capitalized terms  not 
otherwise  defined  herein  have  the  meanings  given  to  such  terms  in 
the  Subscription  Agreement,  and  (ii) the  following  terms  shall  have 
the  following  meanings: 

 

(a)          “Business  Day”  means  any  day  except  Saturday,  Sunday  and 
any  day  which  shall  be  a  federal legal  holiday  in  the  United  States 
or  a  day  on  which  banking  institutions  in  the  State  of  Florida  are
authorized  or  required  by  law  or  other  government  action  to  close. 

 

(b)           “Common  Stock”  means  the  common  stock,  par  value  $0.001 
per  share,  of  the  Company  and 

stock  of  any  other  class  into which  such  shares  may  hereafter  have 
been  reclassified  or  changed. (c)                “Conversion  Date”  has 
the  meaning  set  forth  in Section  3.5  hereof. 

(d)           “Conversion  Price”  has  the  meaning  set  forth  in  Section 
3.4  hereof. 

 

(e)           “Conversion  Share”  means  shares  of  the  Company’s  Common 
Stock  into  which  principal  and 

Interest  due  pursuant  to  this  Note  may  be  converted. 

 

(f)            “Exchange  Act”  means  the  Securities  Exchange  Act  of 
1934,  as  amended. 

 

(g)           “Financing  Date”  means  the  date  on  which  the  Principal 
Amount  is  delivered  to  the  Company  by 

the  Investor. 

 

(h)           “Securities  Act”  means  the  Securities  Act  of  1933,  as 
amended,  and  the  rules  and  regulations 

promulgated  thereunder. 

 

(i)           “Trading  Day”  means  a day  on  which  the  shares  of  Common 
Stock  are  traded  on  a trading  market on  which  the  shares  of  Common 
Stock  are  then  listed  or  quoted,  provided,  that  in  the  event  that
the  shares  of  Common  Stock  are  not  listed  or  quoted,  then  Trading 
Day  shall  mean  a  Business Day. 



--------------------------------------------------------------------------------

 

 

8.                          Replacement  of  Note  if lost  or  destroyed. 

 

If  this  Note  shall  be  mutilated, lost,  stolen  or  destroyed, the 
Company  shall  execute  and  deliver,  in  exchange  and substitution  for 
and  upon  cancellation of  a  mutilated  Note,  or  in  lieu  of  or  in 
substitution  for  a  lost,  stolen  or destroyed  Note,  a  new  Note  for 
the  principal  amount  of  this  Note  so  mutilated,  lost,  stolen  or 
destroyed  but  only upon  receipt  of  evidence  of  such  loss,  theft  or 
destruction  of  such  Note,  and  of  the  ownership  hereof,  and  indemnity,
if requested,  all  reasonably  satisfactory  to  the  Company. 

 

9.                          Governing  law. 

 

All  questions  concerning  the  construction,  validity,  enforcement  and 
interpretation  of  this  Note  shall  be  governed  by and  construed and 
enforced  in  accordance  with  the  internal  laws  of  the  State  of 
Nevada,  without  regard  to  the principles  of  conflicts  of  law  thereof. 

 

10.                        Waivers 

 

Any  waiver  by  the  Company  or  the  Holder  of  a  breach  of  any 
provision  of  this  Note  shall  not  operate  as  or  be construed  to  be  a 
waiver  of  any  other  breach  of  such  provision  or  of  any  breach  of 
any  other  provision  of  this  Note. The  failure  of  the  Company or  the 
Holder  to  insist  upon  strict  adherence  to  any  term  of  this  Note  on 
one  or  more occasions  shall  not  be  considered  a  waiver  or  deprive 
that  party  of  the  right  thereafter  to  insist  upon  strict  adherence to
that  term  or  any  other  term  of  this  Note.  Any  waiver  must  be  in 
writing. 

 

11.                        Usury 

 

If  any  provision of  this  Note  is  invalid,  illegal  or  unenforceable, 
the  balance  of  this  Note  shall  remain  in  effect,  and if any  provision 
is  inapplicable  to  any  Person  or  circumstance, it shall  nevertheless 
remain  applicable  to  all  other Persons  and  circumstances.   If  it  shall 
be  found  that  any  interest  or  other  amount  deemed  interest  due 
hereunder violates  applicable  laws  governing  usury,  the  applicable  rate 
of  interest  due  hereunder  shall  automatically  be lowered  to  equal  the 
maximum  permitted  rate  of  interest.    The  Company  covenants  (to  the 
extent  that  it  may lawfully  do  so)  that  it  shall  not  at  any  time 
insist  upon, plead, or  in  any  manner  whatsoever  claim  or  take  the 
benefit or  advantage  of,  any  stay,  extension or  usury  law  or  other 
law  which  would  prohibit  or  forgive  the  Company from paying  all  or 
any  portion  of  the  principal  of  or  interest  on  this  Note  as 
contemplated herein,  wherever  enacted,  now or  at  any  time  hereafter  in 
force,  or  which  may  affect  the  covenants or  the  performance of  this 
indenture, and  the Company (to  the  extent  it  may  lawfully  do  so)  hereby
expressly  waives  all  benefits  or  advantage  of  any  such  law, and 
covenants  that it will  not, by  resort  to  any  such law, hinder,  delay  or 
impeded  the  execution  of  any  power  herein granted  to  the  Holder,  but 
will  suffer  and  permit  the  execution  of  every  such  as  though  no 
such  law  has  been enacted. 

 

12.                        Next  business  day 

 

Whenever  any  payment  or  other  obligation  hereunder  shall  be  due  on  a 
day  other  than  a  Business  Day,  such payment  shall  be  made  on  the 
next  succeeding  Business  Day. 

 

IN  WITNESS  WHEREOF,  the  Company  has  caused  this  Convertible  Note  to 
be  duly  executed  by  a  duly  authorized officer  as  of  the  date  first 
above  indicated. 

 

 

 

 

NORSTRA  ENERGY  INC. 

By:/s/ Dallas  Kerkenezov          [x13030415281600.gif]

title:  President 



--------------------------------------------------------------------------------

 

 

ANNEX A 

 

NOTICE  OF  CONVERSION 

 

The  undersigned  hereby  elects  to  convert  principal  under  the 
Convertible  Note  of  Norstra  Energy  Inc.,  a  Nevada corporation  (the 
“Company”), due  on  February 27,  2015,  into  shares  of  the  Company’s 
common  stock  (each  a “Share”)  as  of  the  date  written below.   The 
undersigned  will  pay  all  transfer  taxes,  intangible or  other  taxes 
payable with  respect  hereto  and  is  delivering  herewith  such 
certificates  and  opinions as reasonably  requested  by  the  Company in
accordance  therewith.  No  fee  will  be  charged  to  the  holder  for  any 
conversion. 

 

The  undersigned  agrees  to  comply  with  the  prospectus  delivery 
requirements  under  the  applicable  securities  laws  in connection  with 
any  transfer  of  the  aforesaid  Shares. 

 

Conversion  calculations: Date to  Effect  Conversion: 

Principal  Amount  of  Note  to  be  Converted: Accrued  Interest  to  be 
Converted: 

Number  of  Shares  to  be  issued: 

 

Signature:  [x13030415281601.gif] Name:  Ariel  Sta. Cruz 

 

 

 

Address: 